Citation Nr: 1423408	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-23 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate rating for right upper extremity neurologic deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2010, the Board remanded the claim for additional development.  

The Board notes that at the time of the Board's May 2010 adjudication, the following two issues were also on appeal:  entitlement to an evaluation in excess of 10 percent for benign positional vertigo, and entitlement to a separate rating for residuals of traumatic brain injury.

The issue involving benign positional vertigo was remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in December 2011, but the appeal was not perfected.  As such, the claim is not in appellate status.

The claim for a separate rating for residuals of traumatic brain injury was granted by the RO in a December 2011 rating decision.  As such, it also  is not in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative, and CAPRI records.  VBMS does not contain any documents.

In December 2011, the Veteran raised a claim for a higher rating for service-connected posttraumatic stress disorder.  In August 2012, he raised claims for a higher rating for his service-connected right thumb scar, and service connected for a left thumb disorder.  In March 2014, he raised a claim for total disability based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran requested VA obtain his treatment records through Aetna Insurance Company.  He provided identifying information and a contact number.  The RO did not attempt to obtain the records.  

Also, pursuant to the Board's May 2010 remand, in November 2010, a VA examination was conducted.  The examiner stated that the requested opinion could not be provided without resort to speculation, but did not explain why this was so.  Further opinion is required.  Stegall v. West, 11 Vet. App 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain medical treatment records pertinent to the Veteran from Aetna Insurance Company.  If no records can be obtained, VA's efforts must be documented for the record.

2.  Schedule the Veteran for an appropriate VA examination to assess the full extent of right thumb disability as a residual of dogbite. The claims file must be made available to the examiner for review in connection with the examination. The examiner should conduct a thorough examination of the Veteran's right hand and provide a diagnosis for any pathology found.  Based on review of the record and physical examination, the examiner is requested to respond to the following question:

Does the Veteran have nerve damage or neurological deficit related to the service-connected right thumb scar from dog bite? If so, what nerve is affected and to what extent?

The examiner is requested to provide a rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



